1
2
3                                                    J S -6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA—SOUTHERN DIVISION
10
11    WILLIAM PUGH,                            Case No. 8:18-CV-00801-JVS-JDE
12                        Plaintiff,
                                                ORDER OF DISMISSAL WITH
13    v.                                        PREJUDICE
14    JAGUAR LAND ROVER NORTH
      AMERICA, LLC et al.,
15
16                        Defendants.          Assigned to Hon. James V. Selna

17                                             Action Filed: August 13, 2018
18
19
20
                       ORDER OF DISMISSAL WITH PREJUDICE
21
             THIS MATTER having come before this Court upon a stipulation for dismissal
22
     with prejudice by and between Plaintiff WILLIAM PUGH’s and Defendant
23
     JAGUAR LAND ROVER NORTH AMERICA, LLC (collectively the “Parties”),
24
     through their respective attorneys, and the Court being otherwise fully advised in the
25
     premises.
26           IT IS HEREBY ORDERED that the stipulation is approved and all of
27   Plaintiff’s claims against Defendant are hereby DISMISSED with prejudice, each
28

                               ORDER OF DISMISSAL WITH PREJUDICE
     19576328v1
 1   side to bear its own costs and attorney’s fees, subject to the written settlement
 2   agreement entered into between the Parties.
 3         IT IS FURTHER ORDERED that this Court will retain jurisdiction to enforce
 4   the settlement terms and conditions of the settlement.
 5
 6   IT IS SO ORDERED:
 7
 8   DATED: May 15, 2019                    _____________________________
 9                                          Hon. James v. Selna
                                            United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               1.              8:18-CV-00801-JVS-JDE
                         [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
